Citation Nr: 1812589	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center of the Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond September 8, 2010.


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1996 to September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office (RO) in Atlanta, Georgia.  In March 2014 and March 2015, this matter was remanded for additional development (by Veterans Law Judges (VLJs) other than the undersigned); the case is now before the undersigned.


FINDINGS OF FACT

1. The Veteran's basic delimiting period for receiving Chapter 30 educational benefits expired on September 8, 2010, ten years from the date of his separation from active service.

 2. The Veteran's application for an extension of the delimiting date for his educational benefits was received in August 2010.

 3. Resolving all reasonable doubt in the Veteran's favor, the evidence suggests that he was prevented from initiating or pursuing a program of education between March 10, 2009, and November 8, 2010, because of physical disability not the result of his own willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date for educational assistance for a period of disability between March 10, 2009, and November 8, 2010, have been met.  38 U.S.C. §§ 501, 3011, 3031 (2012); 38 C.F.R. §§ 3.102, 21.7050, 21.7051 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

In general, educational assistance or supplemental educational assistance under the MGIB, Chapter 30 of Title 38, United States Code will not be provided to a Veteran beyond ten years from the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C. § 3031(a); 38 C.F.R. § 21.7050(a).  However, provided that the claimant timely applies for an extension of the ten-year delimiting period, such an extension may be granted, in relevant part, if the evidence shows that the claimant was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  38 C.F.R. § 21.7051(a).  To this end, it must be clearly established by medical evidence that a program of education was medically infeasible.  Id.  If such is established, then the delimitating date will be extended in accordance with the provisions of 38 C.F.R. § 21.7051(c) for the length of time that the individual was prevented from initiating or completing the chosen program of education. 

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran was discharged from active duty on September 7, 2000; there is no evidence that demonstrates that the Veteran had any active duty after September 7, 2000.  His 10-year period of eligibility therefore expired September 8, 2010.  

In August 2010, the Veteran applied for an extension of his delimiting date.  He initially reported that he was unable to utilize his education benefits after his discharge from the military because he got divorced, moved back to Georgia, and had to help his father run his business.  In his January 2011 VA 9 substantive appeal, however, he reported that he did not finish using his benefits "due to having back surgery last summer."  The Board notes that the claim for an extension of the delimiting date was timely as it was received within one year from the date on which the Veteran's original period of eligibility ended.

Review of the evidence of record reveals that the Veteran underwent a posterior lumbar microdecompression on July 29, 2009.  His treating physician stated that his herniated lumbar disc prevented him from going to school beginning on July 12, 2009, until September 1, 2009.  His treating chiropractor opined, however, that the Veteran was unable to go to school from March 10, 2009, to November 8, 2010, because he had trouble walking, standing, or sitting for any period of time.

Two statements received in July 2014 reports that the Veteran had very severe back pain that prevented him from walking, standing, or even sitting and that, from March 10, 2009, until July 27, 2009, he was extremely limited with any activity he could do.  Following his July 27, 2009, back surgery, he was instructed to take it "very easy" for the next six weeks.

Based on the foregoing, the Board finds that the Veteran is entitled to an extension of the delimiting date for education assistance benefits.  The medical evidence provided shows an extension is warranted for either a two-month period (based on the physician's statement) or for a longer period (based on the treating chiropractor's statement).  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an extension of the delimiting date for educational assistance for a period of disability between March 10, 2009, and November 8, 2010.  
ORDER

Entitlement to an extension of the delimiting date of an additional one year, seven months, and 29 days of educational assistance under the Montgomery GI Bill is granted, subject to laws and regulations governing the payment of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


